Exhibit 10.20

KEY EMPLOYEE PHANTOM STOCK AGREEMENT

This Key Employee Phantom Stock Agreement (this “Agreement”) is made this     
day of               between Legg Mason, Inc. (“Legg”) and
                             (“Employee”), but intended to be effective as of
the date of the approval of transfer to Legg Mason Wood Walker, Incorporated
(“LMWW”) of Employee’s registration with the National Association of Securities
Dealers, Inc., the New York Stock Exchange, Inc. and the state(s) in which
Employee is licensed (the “Effective Date”).

WHEREAS, LMWW is a wholly owned subsidiary of Legg;

WHEREAS, Employee has accepted employment by LMWW; and

WHEREAS, in consideration of Employee accepting employment by LMWW, Legg has
agreed to grant Employee certain deferred compensation, upon the terms and
conditions contained herein, under the Legg Mason, Inc. 1996 Equity Incentive
Plan, as amended from time to time (the “Plan”),

Now therefore, Legg and Employee agree as follows:

1. Certain Monetary Compensation

In consideration of Employee’s employment with LMWW, Legg shall be obligated to
pay Employee certain compensation under the Plan in an amount to be determined
pursuant to the terms and conditions of this Agreement. This Agreement is
subject to all applicable terms and conditions of the Plan.

2. Phantom Share Units

Legg and Employee agree that the compensation to be paid by Legg to Employee
under the Plan shall not be paid currently but shall be deferred, and as
deferred, shall be deemed



--------------------------------------------------------------------------------

converted into units that are economically equivalent to, but are not actual,
shares of Legg Common Stock, $.10 par value per share (“Common Stock”). These
“phantom” shares of Common Stock are referred to as “Share Units.”

3. Key Employee Phantom Stock Account

On the Effective Date, Legg will establish a Key Employee Phantom Stock Account
(the “Account”) on its books and records for the benefit of Employee wherein
Legg will credit to such Account the amount of $                 as certain
deferred compensation (hereafter the “Compensation Credit”) to be converted into
Share Units. The number of Share Units into which such Compensation Credit shall
be converted (calculated to four decimal places) will be determined as of the
fourth trading day after the date the Compensation Credit is made and will be
equal to the amount of the Compensation Credit divided by the Fair Market Value
of a share of Common Stock, determined as set forth below.

Fair market value of a share of Common Stock will equal the five day average of
the closing prices on the principal exchange on which Common Stock is traded for
the date on which the price is being determined (i.e., the Effective Date, the
Dividend Payment Date or the Distribution Valuation Date) and the four trading
days immediately following the applicable valuation date, or, if Common Stock is
not then traded on an exchange, such amount as is determined by the Compensation
Committee of the Legg Mason, Inc. Board of Directors (the “Committee”) using any
reasonable method of valuation (“Fair Market Value”). Any change in the trading
price of Common Stock during the five day pricing period will be the sole risk
of the Employee.

 

-2-



--------------------------------------------------------------------------------

4. Adjustment to Account Upon Dividend by Legg

If, prior to the date Employee receives the final distribution of amounts in his
or her Account from Legg pursuant to this Agreement (the “Payment Date”), Legg
pays any dividend (other than in Common Stock) upon its Common Stock, or makes
any distribution (other than in Common Stock) with respect thereto, Employee’s
Account will be credited with additional Share Units, equivalent to that number
of Share Units determined by dividing the amount of the dividend or other
distribution allocable to the Share Units already credited to the Account as of
the record date for the dividend or distribution, by 95% of the Fair Market
Value of a share of Common Stock on the payment date for the dividend or
distribution (the “Dividend Payment Date”). Amounts to be credited under this
Section 4 will be credited as soon as administratively practicable after the
applicable Dividend Payment Date.

In the event that, prior to the Payment Date, the number of outstanding shares
of Common Stock is changed by reason of a stock split, stock dividend,
combination of shares, reorganization or recapitalization, the number of Share
Units then credited to Employee’s Account will be appropriately adjusted so as
to reflect such change (based upon the best estimate of Legg as to relative
values).

Nothing contained in this Agreement shall confer or be construed as conferring
upon Employee any rights as a stockholder of Legg or any right to have access to
the books and records of Legg or any subsidiary.

5. Vesting Schedule of Share Units

Employee shall vest in the Share Units credited to Employee’s Account pursuant
to the following vesting schedule as long as Employee is continuously employed
in good standing by LMWW for the following elapsed periods:

 

If Elapsed Period of Employment from

Effective Date of this Agreement is:

  

Then the Vested Portion of

Share Units in Account shall be*:

12 months or less

  

-0-

Greater than 12 months, but 24 months or less

  

1/5 of Share Units

Greater than 24 months, but 36 months or less

  

2/5 of Share Units

Greater than 36 months, but 48 months or less

  

3/5 of Share Units

Greater than 48 months, but 60 months or less

  

4/5 of Share Units

Greater than 60 months

  

All Share Units

--------------------------------------------------------------------------------

* Vesting schedule assumes no Share Units are distributed from Account and will
be deemed appropriately adjusted to reflect any Share Units that are distributed

 

-3-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, all Share Units will automatically vest on the
date of closing of the transactions contemplated by the Transaction Agreement
dated as of June 23, 2005, as amended, between Legg and Citigroup Inc.

For purposes of determining Employee’s Vested Portion of Share Units, Employee
shall not be entitled to receive any partial or pro-rated credit for having been
employed by LMWW for any partial twelve month period specified in the table
above. If Employee’s employment with LMWW terminates for any reason other than
death or “Disability,” as defined below, whether involuntary or voluntary and
for whatever cause or no cause, Employee shall forfeit any rights to, and shall
have no right or claim to, any Share Units which have not vested pursuant to the
above Vesting Schedule. In the event Employee’s employment with LMWW terminates
as a result of Employee’s death or “Disability,” as defined below, all Share
Units shall be immediately vested and payment shall be made as described in
Paragraph 9.

For purposes of this Agreement, “Disability” shall mean a medically determinable
physical or mental impairment which, as determined by the Committee using such
criteria as it

 

-4-



--------------------------------------------------------------------------------

establishes in its sole and absolute discretion, will prevent Employee from
performing his usual duties or any other similar duties in connection with his
employment by LMWW for a period of at least 12 months.

6. Assignment of Benefits

No amount payable, or other right or benefit, under this Agreement or the Plan,
will, except as otherwise specifically provided by this Agreement or by
applicable law, be subject to sale, assignment, transfer, pledge, encumbrance,
attachment, garnishment or levy prior to distribution to Employee. Since the
Plan, and awards under the Plan including this Agreement, is intended to be a
non-qualified, unfunded plan not subject to the Employee Retirement Income
Security Act of 1974, as amended, payments under this Agreement will not be
subject to the provisions of any qualified domestic relations order (as defined
under the Internal Revenue Code) applicable to an Employee’s deferred
compensation benefit.

Notwithstanding any provision herein to the contrary, Employee acknowledges and
agrees that any distribution payable under this Agreement may be used at the
discretion of Legg to offset any debt owed by Employee to Legg or LMWW at the
date such distribution would otherwise be paid. Employee expressly authorizes
Legg to withhold distributions payable under this Agreement to offset any debts
or other liabilities owed by Employee to Legg or LMWW. If Legg is aware of any
errors, loans outstanding or liabilities of Employee, Legg may withhold
distributions under this Agreement until such time as the liabilities are
satisfied or Legg has determined that a liability no longer exists.

 

-5-



--------------------------------------------------------------------------------

In addition to the foregoing, Employee expressly agrees that if at the time any
amount is payable to Employee hereunder, Employee has outstanding any debts, or
other liabilities or obligations arising from errors or otherwise arising in
connection with Employee’s employment with LMWW or Employee acting as a
financial advisor on behalf of LMWW, to Legg or LMWW, then Legg may credit all
or any portion of the shares of Common Stock then payable to Employee under this
Agreement to any brokerage account of Employee at LMWW (regardless of whether
Employee is the sole or a joint owner of the account), and LMWW may immediately
cause such shares of Common Stock to be sold from such account and the proceeds
applied first to pay any required withholding taxes (including payroll taxes)
and the remainder paid over to Legg or LMWW to satisfy such debts or other
liabilities or obligations. By signing this Agreement, Employee authorizes Legg
and LMWW to effect all of the transactions described above through any account
owned by Employee at LMWW (regardless of whether Employee is the sole or a joint
owner of the account), and, if necessary, to open a brokerage account at LMWW in
the name and on behalf of Employee to effect such transactions. The timing of
any such crediting and sale will be as determined to be reasonable by Legg and
LMWW, in their sole discretion, and the Employee acknowledges that all risks of
movements in the price of Common Stock before or after the dates of such
crediting and sale shall be borne solely by Employee.

7. Unfunded Nature of the Agreement

Legg will not be required to purchase, hold or dispose of any investments with
respect to amounts credited to the Account of Employee, including Compensation
Credits or Share Units. Employee has no interest in the Account or in any
investments Legg may purchase with such amounts, except as a general, unsecured
creditor of Legg.

 

-6-



--------------------------------------------------------------------------------

This Agreement at all times shall be entirely unfunded. The Employee’s Account
is merely a record for measuring and determining the amount of the potential
benefits to be paid by Legg to, or with respect to, Employee under this
Agreement, and such Account shall be established solely for such bookkeeping
purposes. Legg shall not be required to segregate any funds or other assets to
be used for payment of benefits under this Agreement. The Employee’s Account
shall not be, or be considered as evidence of the creation of, a trust fund, an
escrow or any other segregation of assets for the benefit of Employee or any
beneficiary of Employee. There is no guaranty of benefit payments to the
Employee.

The obligation of Legg to make the payments under this Agreement is an unsecured
contractual obligation only, and neither Employee nor any beneficiary of
Employee shall have any beneficial or preferred interest by way of trust,
escrow, lien or otherwise in and to any specific assets or funds. Employee and
each beneficiary of Employee shall look solely to the general credit of Legg for
satisfaction of any obligations due or to become due under this Agreement.

Should Legg elect to make contributions to a trust (hereinafter referred to as
the “Trust”) to assist Legg in paying the benefits which may accrue hereunder,
the amounts contributed shall be used to purchase the deemed investments under
Paragraph 3, subject to application of the provisions of this Paragraph 7 to the
actual investments. However, contributions to the Trust shall not reduce or
otherwise affect Legg’s liability to pay benefits under this Agreement (which
benefits may be paid from the Trust or from Legg’s general assets, in Legg’s
discretion), except that Legg’s liability shall be reduced by actual benefit
payments from the Trust (and the Account shall be appropriately adjusted to
reflect such payments). If any such investments, or any contributions to the
Trust, are made by Legg, such investments shall

 

-7-



--------------------------------------------------------------------------------

have been made solely for the purpose of aiding Legg in meeting its obligations
under this Agreement, and, except for actual contributions to the Trust, no
trust or trust fund is intended. To the extent that Legg does, in its
discretion, purchase or hold any such investments (other than through
contributions to the Trust), Legg will be named sole owner of all such
investments and of all rights and privileges conferred by the terms of the
instruments or certificates evidencing such investments. Nothing stated herein
will cause such investments, or the Trust, to form part of the Account, or to be
treated as anything but the general assets of Legg, subject to the claims of its
general creditors, nor will anything stated herein cause such investments, or
the Trust, to represent the vested, secured or preferred interest of the
Employee. Legg shall have the right at any time to use such investments not held
in the Trust in the ordinary course of its business. Neither the Employee nor
any of his beneficiaries shall at any time have any interest in the Account or
the Trust or in any such investments, except as a general, unsecured creditor of
Legg to the extent of the deferred compensation arrangement which is the subject
of this Agreement.

8. Mode of Distributions

Legg will make all distributions under this Agreement in shares of Common Stock.
In a final distribution of all amounts in Employee’s Account, Employee will
receive shares of Common Stock equal to the whole number of Share Units in the
Account to be distributed, and cash in lieu of any fractional share based on
100% of the Fair Market Value of a share of Common Stock on the applicable
Distribution Valuation Date (i.e., no fractional shares will be issued). In any
distribution that is not a final distribution of all amounts in Employee’s
Account, Employee will receive shares of Common Stock equal to the whole number
of Share Units in the Account to be distributed and no distributions (either
cash in lieu or otherwise) with respect to fractional shares (which shall be
retained in the Account).

 

-8-



--------------------------------------------------------------------------------

Employee acknowledges that, because Fair Market Value will be measured by taking
into account stock prices over a five day period, Employee will be subject to
some market risk if the trading price of Common Stock declines during the five
day period. After the date of distribution, Employee must make his or her own
decision as to whether to sell or retain the shares received under this
Agreement. Any brokerage commissions or other charges incurred in the event
Employee decides to sell such shares will be the sole responsibility of the
Employee, not Legg.

9. Timing of Distributions

Simultaneously with the execution of this Agreement, Employee must make an
irrevocable election on a form prescribed by the Committee (hereafter the
“Payment Option Election” and attached as Exhibit A) to receive distributions
under this Agreement either (i) in annual installments following each time
Employee’s Share Units vest pursuant to Paragraph 5; or (ii) in a lump sum after
the time all Share Units are vested. Employee acknowledges that, regardless of
which distribution election Employee makes, Employee bears all economic risks
and market risks associated with Common Stock.

If the Employee elects to receive distributions annually following the vesting
of the applicable Share Units, the Distribution Valuation Date for each such
distribution will be the applicable anniversary of the Effective Date on which
the Share Units vest (or, if shares of Common Stock are not traded on that day,
the first such trading day thereafter). Similarly, if the Employee elects to
receive distributions in a lump sum after all Share Units have vested, the
Distribution Valuation Date for the distribution will be the fifth anniversary
of the Effective Date (or, if shares of Common Stock are not traded on that day,
the first such trading day thereafter). For purposes of this Agreement, the
“Distribution Valuation Date” shall mean the date on which

 

-9-



--------------------------------------------------------------------------------

the Fair Market Value of a share of Common Stock is determined (utilizing the
closing price on such date and the subsequent four trading dates) for purposes
of a distribution. In making a distribution following an annual vesting of Share
Units or the vesting of all Share Units in the Account, Legg will, subject to
Section 10, distribute to Employee the whole shares of Common Stock to be
distributed, together with, if applicable, cash for any fractional shares to be
distributed, as soon as administratively practicable after the period for
determining Fair Market Value has concluded and all withholding taxes (including
payroll taxes) have been paid or provided for.

In the event that Employee has elected to receive distributions in a lump sum
after all Share Units have vested and prior to the date all Share Units have
vested hereunder Employee’s employment with LMWW terminates for any reason other
than death or Disability, then Legg will, subject to Section 10, distribute to
Employee any previously undistributed Share Units in Employee’s Account that
have vested on or prior to the date on which his or her employment terminated.
The Distribution Valuation Date for this distribution will be the date on which
the Employee’s employment terminates. In making such a distribution, Legg will
distribute, subject to Section 10, the whole shares of Common Stock to be
distributed (representing all vested whole Share Units in the Account), together
with cash for any fractional shares to be distributed, as soon as
administratively practicable after the period for determining Fair Market Value
has concluded and all withholding taxes (including payroll taxes) have been paid
or provided for.

If Employee’s employment terminates as a result of death or Disability, Legg
will, subject to Section 10, distribute all Share Units in Employee’s account to
Employee or his or her Beneficiary in accordance with the following. The
Distribution Valuation Date for such a

 

-10-



--------------------------------------------------------------------------------

distribution will be the date Employee’s employment terminated. In making such a
distribution, Legg will distribute, subject to Section 10, the whole shares of
Common Stock to be distributed (representing all whole Share Units in the
Account), together with cash for any fractional shares to be distributed, as
soon as administratively practicable after the period for determining Fair
Market Value has concluded and all withholding taxes (including payroll taxes)
have been paid or provided for.

Employee from time to time may designate, on such form as the Committee may
prescribe from time to time (the current form of which is attached hereto as
Exhibit B), any person or persons (who may be named contingently or
successively) to receive any amount payable under the Plan upon or after his or
her death, and such designation may be changed from time to time by the Employee
by filing a new designation with the Committee. Each designation will revoke all
prior designations by Employee, shall be on a form prescribed by the Committee,
and will be effective only when filed in writing with the Committee during the
Employee’s lifetime. In the absence of a valid beneficiary designation, or if,
at the time any amount is payable to Employee or beneficiary, there is no living
beneficiary eligible to receive the payment that has been validly named by
Employee, then Legg shall pay any such amount to the Employee’s surviving spouse
(if Employee was legally married at the time of his or her death) or if there is
no surviving spouse, to the Employee’s estate. In determining the existence or
identity of anyone entitled to payment, the Committee may rely conclusively upon
information supplied by the personal representative of the Employee’s estate. In
the event of a lack of adequate information having been supplied to the
Committee, or in the event that any question arises as to the existence or
identity of anyone entitled to receive a payment as aforesaid, or in the event
that a dispute arises with respect to any such payment, or in the event that a
beneficiary designation

 

-11-



--------------------------------------------------------------------------------

conflicts with applicable law, or in the event the Committee is in doubt for any
other reason as to the right of any person to receive a payment as beneficiary
then, notwithstanding the foregoing, Legg, in its sole discretion, may, in
complete discharge, and without liability for any tax or other consequences
which might flow therefrom: (i) distribute the payment to the Employee’s estate,
(ii) retain such payment, without liability for interest, until the rights
thereto are determined, or (iii) deposit the payment into any court of competent
jurisdiction.

10. Withholding Taxes (Including Payroll Taxes)

Amounts payable under this Agreement shall be subject to such deductions or
withholding as may be required by law. Notwithstanding anything herein to the
contrary, Legg may delay any distribution under this Agreement until the
recipient of the distribution has separately provided for the payment of any
required withholding taxes (including payroll taxes) with respect to the
distribution by check or other method approved by the Committee in its sole
discretion. Legg, to the extent permitted or required by law, shall have the
right (i) to deduct any federal, state or local taxes of any kind required by
law to be withheld with respect to any taxable event under this Agreement from
any amount payable hereunder or from any wage, salary, commission, bonus or
other payment otherwise due to Employee from Legg or LMWW, and (ii) to retain or
sell without notice, either directly, or by crediting the shares to any account
of Employee at LMWW and having LMWW effect a sale of the shares from such
account, a sufficient number of shares of Common Stock to be issued to Employee
(or any other person entitled to receive the payment due Employee) to cover any
such taxes. By signing this Agreement, Employee authorizes Legg and LMWW to
effect any crediting and sale of shares of Common Stock contemplated by the
foregoing clause (ii).

 

-12-



--------------------------------------------------------------------------------

11. Disputes Subject to Arbitration

Employee agrees that any controversy or dispute arising under this Agreement
which cannot be resolved by the Committee, or out of Employee’s employment by
LMWW (including, but not limited to, claims arising under the Civil Rights Act
of 1964, the Civil Rights Act of 1991, the Age Discrimination in Employment Act
of 1967, and analogous state statutes), shall be submitted for arbitration upon
demand of either party in accordance with the rules of the National Association
of Securities Dealers, Inc. or the New York Stock Exchange, Inc., provided,
however, that in the event of termination of Employee’s employment, Legg or LMWW
shall be entitled to seek injunctive relief or confess judgment against Employee
pursuant to the terms of any other applicable agreement and that Legg or LMWW
shall be entitled to apply for and obtain from any state or federal court such
relief before or after the commencement of any arbitration proceeding, such
relief to be afforded to Legg or LMWW pending the decision of the arbitrators.

12. Employment-At-Will

Employee and Legg agree and acknowledge that this Agreement shall not be
construed as a contract of employment. Nothing herein shall be deemed to make
Employee an employee of Legg. Legg and LMWW maintain an employment-at-will
policy. As Employee is free to end his or her employment with LMWW at any time
for any reason or no reason, LMWW is free to end the employment with Employee at
any time or any reason or no reason.

13. Governing Law

This Agreement shall be governed, construed, and enforced in accordance with the
laws of the State of Maryland.

 

-13-



--------------------------------------------------------------------------------

14. Effectiveness of this Agreement

If any part of this Agreement shall be held invalid or unenforceable, that part
shall be deemed modified as necessary to make it effective, and the remaining
provisions of this Agreement shall remain in effect.

15. Entire Understanding of Parties

This Agreement, and the Plan, incorporates the entire understanding between
Employee and Legg on the subject matter herein. This Agreement may be not
changed except by a writing signed by a duly authorized representative of Legg
and Employee. This Agreement is subject to the applicable terms and conditions
of the Plan.

16. Assistance of Counsel

Employee acknowledges that Employee was given the opportunity to read this
Agreement and to seek the assistance of counsel before Employee decided to join
LMWW, accept the terms of this Agreement or sign this Agreement.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first hereinabove written.

 

EMPLOYEE:

 

Signature

 

Print Full Name

LEGG MASON, INC. By:  

 

  Signature

 

-14-



--------------------------------------------------------------------------------

EXHIBIT A

KEY EMPLOYEE PHANTOM STOCK AGREEMENT

Payment Option Election

 

Part 1.

   I hereby elect to receive vested Share Units from my Account under the
Agreement in the following manner: (please check one)    a.          annually
after the Share Units vest; or    b.          in a lump sum after the time all
Share Units are vested.

 

Employee:

 

Signature                                         Date

 

Print full name

Receipt Acknowledged:

LEGG MASON, INC.

 

By:  

 

  Signature                                Date



--------------------------------------------------------------------------------

EXHIBIT B

KEY EMPLOYEE PHANTOM STOCK AGREEMENT

Designation of Beneficiary(ies)

By virtue of my right under the Agreement to designate the beneficiary(ies) of
any death benefits payable under the Agreement, and subject to any future
exercise of said right by me, I hereby direct that any and all such death
benefits shall be paid, in accordance with the terms of the Agreement (please
check appropriate block):

 

¨   to the same beneficiary(ies) I designated with respect to my interest in the
LMWW Profit Sharing and 401(k) Plan and Trust; or ¨   to the person(s) named
below who are living at the time of each such payment, and, unless otherwise
expressly indicated, in equal shares among them if more than one such person
shall be living at the time of each such payment: PRIMARY BENEFICIARY(IES)  
                                                                               
                                        
Name/Relationship                                    
    Address                                  
                                                                               
                                        
Name/Relationship                                    
    Address                                  
                                                                               
                                        
Name/Relationship                                    
    Address                                

In the event that no primary beneficiary shall be living at the time of any
death benefit payment, I hereby direct that such remaining payment(s) shall be
made to those person(s) named below who are living at the time of each such
remaining payment, and, unless otherwise expressly indicated, in equal shares
among them if more than one such person shall be living at the time of each such
remaining payment:

 

CONTINGENT BENEFICIARY(IES)                                         
                                                                               
  Name/Relationship                                    
    Address                                  
                                                                               
                                        
Name/Relationship                                    
    Address                                  
                                                                               
                                        
Name/Relationship                                    
    Address                                



--------------------------------------------------------------------------------

Key Employee Phantom Stock Agreement

Designation of Beneficiary(ies)

Page Two

In the further event that none of the persons named above, either as primary or
contingent beneficiary(ies), shall be living at the time of any death benefit
payment, all remaining payment(s) shall be made to my estate pursuant to the
Agreement.

NOTE: If so specified in the above designations, “person” includes a trust or
corporation.

 

Employee:  

 

  Signature                                Date  

 

Print full name

 

 

Witness

Receipt Acknowledged:

LEGG MASON, INC.

 

By  

 

  Signature                                     Date

 

-2-